                   Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 1 of 14

~lf0J
( G?
\;
       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF PENNSYLVANIA


        ALEC TABAK,

                                        Plaintiff,                    Docket No.     /   ~   _. /   l( 5   <--
                - against -                                           JURY TRIAL DEMANDED

        IDLE MEDIA, INC.

                                        Defendant.


                                                 COMPLAINT

              Plaintiff Alec Tabak ("Tabak" or "Plaintiff') by and through his undersigned counsel, as

       and for his Complaint against Defendant Idle Media, Inc. ("Idle" or "Defendant") hereby alleges

       as follows:

                                         NATURE OF THE ACTION

              1.       This is an action for copyright infringement under Section 501 of the Copyright

       Act and for the removal and/or alteration of copyright management information under Section

       1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant's

       unauthorized reproduction and public display of a copyrighted photograph of rapper Troy Ave.

       coming out of Court, owned and registered by Tabak, a professional photographer. Accordingly,

       Tabak seeks monetary relief under the Copyright Act of the United States, as amended, 17

       U.S.C. § 101 et seq.

                                        JURISDICTION AND VENUE

              2.       This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq. , and this Court

       has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).


                                                                                   \APR .-4
                                                        1
              Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 2 of 14



         3.       This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Pennsylvania.

         4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

         5.       Tabak is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 17 Monroe Street, Apt. R3, New York, New York

10002.

         6.       Upon information and belief, Idle is a foreign business corporation duly organized

and existing under the laws of the State of Pennsylvania, with a place of business at 216 South

Centre Avenue, Leesport, PA 19533. Upon information and beliefldle is registered with the

Pennsylvania Department of State Division of Corporations to do business in the State of

Pennsylvania. At all times material, hereto, Idle has owned and operated a website at the URL:

www.hiphoplately.com (the "Website").

                                     STATEMENT OF FACTS

         A.       Background and Plaintiff's Ownership of the Photograph

         7.       Tabak photographed rapper Troy Ave. coming out of Court (the "Photograph"). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

         8.       Tabak then licensed the Photograph to the New York Daily News. On July 11,

2016, the New York Daily News ran an article that features the Photograph titled Rapper Troy

Ave freed on $500G bond as authorities continue to investigate fatal shooting at Irving Plaza T.I

concert. Tabak's name was featured in a gutter credit identifying him as the photographer of the

Photograph. A screenshot of the Photograph in the article is attached hereto as Exhibit B.




                                                   2
               Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 3 of 14



          9.       Tabak is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

          10.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-013-887.

          B.       Defendant's Infringing Activities

          11.      Idle ran an article on the Website entitled 2 Troy Ave Free on Bail. See URL:

https://www.hiphoplately.com/troy-ave-free-bail/. A screenshot of the Photograph on the

Website is attached hereto as Exhibit C.

          12.      Idle did not license the Photograph from Plaintiff for its article, nor did Idle have

Plaintiffs permission or consent to publish the Photograph on its Website.

                               FIRST CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 u.s.c. §§ 106,501)

          13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.      Idle infringed Plaintiffs copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Idle is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

          15.      The acts of Defendant complained of herein constitute infringement of Plaintiffs

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiffs

rights.



                                                      3
          Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 4 of 14



        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiffs copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant's profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant's willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        19.     Plaintiff further is entitled to his attorney's fees and full costs pursuant to

17 u.s.c. § 505

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             ill u.s.c. § 1202)
        20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

        21.     Upon information and belief, Idle copied the Photograph from the New York

Daily News which contained a gutter credit underneath the Photograph stating "Alec Tabak" and

placed it on its Website without the gutter credit.

        22.     Upon information and belief, intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

        23.     The conduct ofldle violates 17 U.S.C. § 1202(b).

        24.     Upon information and belief, Idle's falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

        25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Idle intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiffs copyright in the


                                                   4
             Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 5 of 14



Photograph. Idle also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiffs copyright in the Photograph.

       26.        As a result of the wrongful conduct of Idle as alleged herein, Plaintiff is entitled to

recover from Idle the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Idle because of its violations of 17 U.S.C. § 1202, including attorney's

fees and costs.

       27.        Alternatively, Plaintiff may elect to recover from Idle statutory damages pursuant

to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation of 17

U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.        That Defendant Idle be adjudged to have infringed upon Plaintiffs copyrights in

                  the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.         The Defendant Idle be adjudged to have falsified, removed and/or altered

                  copyright management information in violation of 17 U.S.C. § 1202.

        3.        That Plaintiff be awarded either: a) Plaintiffs actual damages and Defendant's

                  profits, gains or advantages of any kind attributable to Defendant's infringement

                  of Plaintiffs Photographs; orb) alternatively, statutory damages ofup to

                  $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

        4.        That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                  a) Plaintiffs actual damages and Defendant's profits, gains or advantages of any

                  kind attributable to Defendant's falsification, removal and/or alteration of



                                                     5
            Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 6 of 14



                copyright management information; orb) alternatively, statutory damages of at

                least $2,500 and up to $ 25,000 for each instance of false copyright management

                information and/or removal or alteration of copyright management information

                committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.       That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

       6.       That Plaintiff be awarded his costs, expenses and attorneys' fees pursuant to

                17 U.S.C. § 505;

       7.       That Plaintiff be awarded his costs, expenses and attorneys' fees pursuant to

                17 U.S.C. § 1203(b);

       8.       That Plaintiff be awarded pre-judgment interest; and

       9.       Such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: April 4, 2019

                                              LAW OFFICES OF BRUCE J. CHASAN, LLC




                                              By: Is I Bruce J. Chasan
                                              Bruce J. Chasan (PA. I.D. No. 29227)
                                              1500 JFK Blvd. Suite 312
                                              Philadelphia, PA 19102
                                              Tele: 215-567-4400
                                              bjchasan@brucechasanlaw.com

                                              LIEBOWITZ LAW FIRM, PLLC

                                              By: Isl Richard Liebowitz

                                                  6
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 7 of 14



                            Richard P. Liebowitz
                            11 Sunrise Plaza, Suite 305
                            Valley Stream, NY 11580
                            (516) 233-1660
                            RL@LiebowitzLawFirm.com
                            (Pro Hae Vice Forthcoming)

                            Attorneys for PlaintiffAlec Tabak




                             7
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 8 of 14




               EXHIBIT A
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 9 of 14
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 10 of 14




                 EXHIBIT B
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 11 of 14




             J11
                  II                j
                                         r11i   ,;J   ~ f
                                                      .:Ii

                                    11u il            fh
             II
             111.r
             J i                        i!
             l
             :.fh
                  'II   JI
                                    llh         H     Iu
                              g                              "
                                                             /l            •
                                                                           ii-.,    J
                                                                            :s-
                             ~                               ~             oO       {

                              ~
                                                             a             U.!,
                                                                                    i
                                                             ]
                             A
                             ·i                                            !~ I.    i


                             'li*                            f             ~o
                                                                           0"t:
                                                                              0
                                                                           :z:z
                                                                                H
                                                                                    ;,. t
                             :s
                             "i                              I             !ii
                                                                           lt: j J
                             9
                              i
                                                             l!
                                                             -s            = :! ~
                                                                           ~~       n
                                                                                . tf I
                                                              "            lvm:z:
                                                                             ': i H
                             j
                              l!
                             "':*
                                                             ,$

                                                             1
                                                             .                              •
                             ll

                              Jl                             i
                             1. :;                           ~
                             1}~i                            1I
                                                             .11
                             1'!! ~~                         ~
                                                             £
                                                             s

                             Ji                              !. . =
                              .
                             ·~ !
                             ~{
                                        "'
                                                             8
                                                              j ~
                                                             JI 1 i
                                                                   $   I
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 12 of 14




                EXHIBIT C
Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 13 of 14




                     ·;a
                     en
                      C
                     0
                      a,
                      ~
                     LL.
                      a,
                      :>
                     c::.(
                 ¥
                      >
                     .....e
                       Case 5:19-cv-01432-EGS Document 1 Filed 04/04/19 Page 14 of 14

AO I 2 I (Rev 06/16)
TO :

                    Register of Copyrights                                                                   REPORT ON THE
                     U.S. Copyright Office                                                           FILING OR DETERMINATION OF AN
                  IOI Independence Ave. S.E.                                                                ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                             REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

                                                                           COURT NAME AND LOCA T!ON
        0 ACTION                DAPPEAL                                     Eastern District of Pennsylvania- James A. Byrne U.S.
DOCKET NO .                         DATE FILED                              Courthouse
                                                4/4/2019                    601 Market Street
                                                                            - · : 1_   1-l-"-   nA   AnA,...,...                                                        D
PLAINTIFF                                                                              DEFENDANT
                                                                                       Idle Media, Inc.
Alec Tabak



        COPYRIGHT
                                                                 TITLE OF WORK                                                     AUTHOR OR WORK
     REGISTRATION NO.

 I VA 2-013-887                      Troy Ave                                                                          Alec Tabak

2

3

4

5


       In the above-entitled case, the following copyright(s) have been included:
DA TE INCLUDED                      INCLUDED BY
                                              D   Amendment                D    Answer               D    Cross Bill           D   Other Pleading
        COPYRIGHT
                                                                 TITLE OF WORK                                                     AUTHOR OF WORK
     REGISTRATION NO.

 I

2

3

    In the above-entitled case, a final deci sion was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                     WRITTEN OPINI ON ATTACHED                                           DA TE RENDERED

             D   Order          D    Judgment                                  D   Yes          0No


I
CLERK                                                            I(BY) DEPUTY CLERK



                       I) Upon initiation of action,                 2) Upon filing of document adding copyright(s),          3) Upon termination of action,
                          mail copy to Register of Copyrights           mail copy to Register of Copyrights                       mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event ofan appeal , forward copy to Appellate Court                     5) Case Fi le Copy
